DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restriction warranted at applicant’s time of filing for patent. 
Priority
This application claim[s] domestic priority as a National Stage Application to PCT/CN2018/083585, filed on 04/18/2018. 
This application claim[s] foreign priority under 35 USC 119a-d to Chinese application # 2017/0405789.2, filed on 05/27/2017. 
This application’s foreign priority documents filed on 12/31/2019. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2020, 06/08/2020, 09/21/2020, 01/21/2021, the submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
Applicant’s oath was filed on 11/26/2019.
Drawings
Applicant’s drawings filed on 11/26/2019 have been inspected and are in compliance with MPEP 608.02. 
Specification
Applicant’s specification filed on 11/26/2019 has been inspected and is in compliance with MPEP 608.01. 
Claim Objections
Claim[s] 11 is objected to because of the following informalities:  at line 3, the claim language doesn’t use proper grammatical use of the English comma. 
Appropriate correction is required.
Claim Interpretation – 35 USC 112th F
It is in the examiner’s opinion that claim[s] 1 – 17 do not invoke means for or step plus functional claim language under the meaning of the statue.  
Claim Rejections – 35 USC § 112
NO rejections warranted at applicant’s time of filing for patent. 
Double Patenting
NO rejections warranted at applicant’s time of filing for patent. 
Claim Rejections – 35 USC § 101
NO rejections warranted at applicant’s time of filing for patent. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being taught by Leow [US PAT # 9894085].
As per claim 11. Leow does teach an authorization method by a client [Leow, col. 2, lines 14 – 20, A system and method for securely and automatically identifying users to an inquirer for purposes of obtaining identifying information is described. The system and method allows computer based systems to automatically authenticate the identities of a plurality of users entering a physical space and obtain information pertaining to user preferences], wherein the method comprises:
	obtaining authorization information generated by a user center, the authorization information comprises an authorization credential, wherein the authorization credential comprises a client identifier [Leow, col. 3, lines 20 – 24, Another step includes generating client identification [i.e. applicant’s client identifier] data by the software at the server associated with the preference and profile data and sending it to the client device, generating an identification token by an instance of the software at the client device [i.e. applicant’s authorization credential] utilizing the client identification data. Where at col. 3, lines 4 – 8,  An additional embodiment provides that the users preference and profile data may include any one or more of the user's name, age, address, gender description, family members, general preferences regarding products, colors, music, literature, food and sport.];
	in response to a determination that a target application is to be accessed by the client, sending at least the authorization credential to the target application [Leow, col. 3, lines 25 – 28,   and requesting the identification token from the client device, via wireless communication, by a computerized inquiring device when the client device being in a geographic proximity enabling the wireless communication. Where at col. 3, lines 42 – 47, Additionally, the method may associate the inquiring device with sales of goods and services, wherein the second data identifies types of the goods and the services offered by the inquiring device and the goods and services are located at a venue local to the inquiring device.];
	cooperating with the target application to perform permission verification on the authorization credential [Leow, col. 2, lines 46 – 53, upon the client device coming within geographic proximity enabling wireless communication with the inquiring device, the inquiring device sends second data, identifying the inquiring device, to the client device and requests the token from the client device and the client device updates the token with the second data sending the token back to the inquiring device which forwards the token to the server validating the user]; and
	accessing the target application in response to the permission verification on the authorization credential succeeding [Leow, col. 2, lines 58 – 60, The inquiring device, in one embodiment, utilizes the profile data received from the server to confirm identification of the user and facilitate transactions with the user.].

As per claim 12. Leow does teach the method according to claim 11, wherein the cooperating with the target application to perform permission verification on the authorization credential comprises:
	performing mutual identity verification with the target application in response to validity verification performed by the target application on the authorization credential succeeding [Leow, col. 2, lines 46 – 53, upon the client device coming within geographic proximity enabling wireless communication with the inquiring device, the inquiring device sends second data, identifying the inquiring device, to the client device [i.e. applicant’s mutual identity verification with target application] and requests the token from the client device and the client device updates the token with the second data sending the token back to the inquiring device which forwards the token to the server validating the user [i.e. applicant’s validity verification performed by the target application on the authorization credential succeeding]. Where at col. 3, lines 29 – 36, Additional steps may include updating the identification token by the client device with second data which identifies the inquiring device and sends the token to the inquiring device which forwards the identification token to the server. The server then receives the identification token at the server which validates identity of the user and forwards specific profile and preference data of the user to the inquiring device based upon the second data.]; and
	in response to the mutual identity verification succeeding, determining that the permission verification on the authorization credential succeeds [Leow, col. 2, lines 58 – 60, The inquiring device, in one embodiment, utilizes the profile data received from the server to confirm identification [i.e. applicant’s in response to the mutual identity verification succeeding] of the user and facilitate transactions with the user].
Allowable Subject Matter
Claim[s] 1 – 10, 13 – 17 contain allowable subject matter, but as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim[s] 13 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pan et al., who generally does teach an authentication method includes: receiving second authentication information sent by an application server when first authentication succeeds; sending the second authentication information to a corresponding terminal through a telecommunication network; receiving an identifier (ID) for identifying the terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.